OPINION
ROBERTS, Judge.
This is an appeal from an order entered in 183rd District Court of Harris County, Texas on the third day of March, 1971, remanding appellant to custody for extradition to the State of New Jersey.
The executive warrant of the Honorable Preston Smith, Governor of Texas, *119reciting in substance that appellant stands charged by indictment with the crime of “uttering forged money order (three counts) contrary to N.J.S. 2A:109-1 in the State of New Jersey,” was introduced.
The introduction of the executive warrant, regular on its face, made a prima facie case authorizing extradition. Ex parte Young, Tex.Cr.App., 455 S.W.2d 837.
It was stipulated between the State and the appellant herein and appellant’s counsel that the appellant was one and the same person who is named in the governor’s warrant; that the charge alleged to be against him alleges a criminal violation of the laws of the demanding State of New Jersey; and that he, the appellant, was present in the State of New Jersey at the time that the crime is alleged to have been committed.
There being no contention or showing in this Court that extradition should not be granted, the order remanding appellant to custody for extradition is affirmed. No motion for rehearing will be entertained or filed by the clerk of this Court except by leave of this Court after good cause has been shown.